DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
On pages 9-10 of the amendment, Applicant argued that Although Hung appears to disclose signaling section flag for different lists, it nevertheless fails to disclose or suggest determining any maximum or minimum values of its lists. As a result, Hung fails to disclose or suggest "wherein at least one among a maximum value and a minimum value of the motion magnitude candidates is set differently according to motion vector precision for the current block, wherein the motion vector precision includes an integer-pel and a fractional-pel". 
While Applicant arguments are understood, the limitation above does not teach the determination of maximum or minimum values for the lists.  Said limitation teaches that one among a maximum value and a minimum value…is set differently according to motion vector precision.  The claim language is broadly interpreted since the “set differently” is not clearly explained in the claim. In addition, "motion vector precision" is also given its broadest reasonable interpretation and Hung's distance precision in table 10 is interpreted as said "motion vector precision” since hung teaches in paragraphs 0151 and 0158 that the distance is "motion difference"; therefore, it is related to motion precision. Hence, using BRI, Hung teaches wherein at least one among a maximum value and a minimum value of the motion magnitude candidates is set differently according to motion vector precision for the current block (paragraph 0158, For example, if the distance of the MV is less than 1 pel, which includes a minimum value of the motion magnitude such as ¼-pel pixel distance shown in tables 5 or 9, the video encoder 200 may signal the selection flag for the first distance list. In another example, if the distance of the MV is 2 pels or greater, which includes a maximum value of the motion magnitude such as 8-pel or 128-pel pixel distance shown in tables 6 or 10, the video encoder 200 may signal the selection flag for the second distance list), wherein the motion vector precision includes an integer-pel and a fractional-pel (as shown in tables 5 and 6 or 9 and 10).

	Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1, 3, 5-6, 8, 10-11, 13, 15-16, 18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over provisional application No. 62/698,009 of Xu et al. (US 2020/0021814) hereinafter “Xu” in view of Li et al. (US 2013/0170549) hereinafter “Li” in further view of Hung et al. (US 2020/0107043) hereinafter “Hung”.
As per claim 1, Xu discloses a video decoding method comprising: 
determining whether a merge motion difference coding method is applied to a current block (page 8, lines 12-13, a usage flag is signaled first, to indicate if the proposed method is used); 
generating a merge candidate list for the current block (see page 1, sections 1.1 and 1.2); 
specifying a merge candidate for the current block based on the merge candidate list (page 3 lines 1-2, Base Candidate IDX to indicate which of the existing merge candidates is used as the start point to apply the offset); and 
deriving a motion vector for the current block based on the merge candidate (page 3 lines 1-7, MV_final is based on starting point MV), wherein 
when the merge motion difference coding method is applied to the current block, the motion vector of the current block is derived by adding an offset vector to a motion vector of the merge candidate (page 3 lines 1-7, MV_final = MV_S + MV_offset), and
wherein a magnitude of the offset vector is determined based on first index information specifying one among motion magnitude candidates (page 3 lines 3-4, DISTANCE IDX: to indicate how large the offset is from the starting point (along x or y direction, but not both). The offset magnitude is chosen from a fix number of selections; see the first table related to Distance IDX in page 8),
However, Xu does not explicitly disclose when a maximum number of merge candidates that the merge candidate list may include is plural, the merge candidate of the current block is selected based on index information decoded from a bitstream indicating any one among the merge candidates, and when the maximum number is 1, the merge candidate is determined without decoding the index information.
In the same field of endeavor, Li discloses when a maximum number of merge candidates that the merge candidate list may include is plural, the merge candidate of the current block is selected based on index information decoded from a bitstream indicating any one among the merge candidates (paragraph 0059, if there is more than one merge candidate in the merge candidate list, then a merge index is decoded for the current block), and when the maximum number is 1, the merge candidate is determined without decoding the index information (paragraph 0059, if there is one (e.g., only one) merge candidate in the merge candidate list, a merge index is not decoded). 
However, Xu or Li do not explicitly disclose wherein at least one among a maximum value and a minimum value of the motion magnitude candidates is set differently according to a value of a flag, 
wherein when the value of the flag is equal to zero, the range of values of the motion magnitude candidates is from 1 to 128, and 
wherein when the value of the flag is equal to one, the range of values of the motion magnitude candidates is from 4 to 512,
wherein at least one among a maximum value and a minimum value of the motion magnitude candidates is set differently according to motion vector precision for the current block, wherein the motion vector precision includes an integer-pel and a fractional-pel. 
In the same field of endeavor, Hung discloses wherein at least one among a maximum value and a minimum value of the motion magnitude candidates is set differently according to a value of a flag (selection flag taught in paragraph 0158 to choose between two distance tables, table 5 and table 6, which show different sets of maximum and minimum values of the motion magnitude candidates.  For example, if the distance of the MV is less than 1 pel, the video encoder 200 may signal the selection flag for the first distance list. In another example, if the distance of the MV is 2 pels or greater, the video encoder 200 may signal the selection flag for the second distance list), 
wherein when the value of the flag is equal to zero, the range of values of the motion magnitude candidates is from 1 to 128, and wherein when the value of the flag is equal to one, the range of values of the motion magnitude candidates is from 4 to 512 (selection between two distance tables using a flag is taught in paragraph 0158, wherein values of the flag can be 0 and 1 to distinguish between two selections as known in the field of the art, and the distance tables can be table 9 and table 10, wherein the values of the motion magnitude in table 10 is 4 times the values of the motion magnitude candidates in table 9),
wherein at least one among a maximum value and a minimum value of the motion magnitude candidates is set differently according to motion vector precision for the current block (paragraph 0158, For example, if the distance of the MV is less than 1 pel, the video encoder 200 may signal the selection flag for the first distance list. In another example, if the distance of the MV is 2 pels or greater, the video encoder 200 may signal the selection flag for the second distance list), wherein the motion vector precision includes an integer-pel and a fractional-pel (as shown in tables 5 and 6 or 9 and 10).
Xu, Li and Hung are in the same field of endeavor and teach all the claimed features; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said known claimed features using known techniques to yield predictable results, thereby reducing processing complexity (Li; paragraph 0057.  Hung; paragraph 0164). 
As per claim 3, Hung discloses wherein the flag is signaled (paragraph 0158, For example, if the distance of the MV is less than 1 pel, the video encoder 200 may signal the selection flag for the first distance list. In another example, if the distance of the MV is 2 pels or greater, the video encoder 200 may signal the selection flag for the second distance list); 
Although Hung does not explicitly disclose that the signaling of said flag is at a picture level, Hung states on paragraph 0058 that signaling could be at block level, picture level, sequence level or slice level; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to signal a flag at picture level, which is known in the art, also as  a matter of design choice for an inventor to choose any level from said known levels to signal a flag for the intended purpose of the invention.  
As per claim 5, Xu discloses wherein a direction of the offset vector is determined based on second index information specifying one among vector direction candidates (page 3 line 5, Search Direction IDX: to indicate the direction (x or y, + or – direction) to apply the offset; see the last two tables in page 8).  
As per claims 6, 8 and 10, the claims are related to a video encoding method that is opposite to the video decoding method of claims 1, 3 and 5; therefore, arguments analogous to those applied for claims 1 and 3-5 are applicable for claims 6 and 8-10.
As per claims 11, 13 and 15, arguments analogous to those applied for claims 1, 3 and 5 are applicable for claims 11, 13 and 15; in addition, Xu discloses at least one processor and a memory storing computer programs for embodying said video decoding method (see Summary section on page 6).
As per claims 16, 18 and 20, the claims are related to a video encoder that is opposite to the video decoder of claims 11, 13 and 15; therefore, arguments analogous to those applied for claims 11, 13 and 15 are applicable for claims 16, 18 and 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482